Citation Nr: 1722719	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 40 percent for disc herniation L5-L1 with lumbosacral strain (a low back disability), to include extension of temporary convalescence ratings previously assigned.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to February 1975 and January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

As noted above, a Travel Board hearing was held at the RO in February 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During the February 2017 Travel Board hearing, the Veteran testified that after the 2010 surgery, the Veteran had additional surgery in 2014 to include a spinal cord implant trial.  Private treatment records indicate the Veteran underwent a spinal cord stimulator implant in June 2015.  Additional VA treatment records are in the file dated through January 2017.  As the Veteran has not been evaluated since his most recent surgery, the Board finds a remand is necessary to obtain a new VA examination which describes the current severity of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.  If there is no continuing treatment, the Veteran should so indicate to the AOJ.  This should indicate updating VA treatment records.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of low back disability.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all physical symptoms, to include any associated neurologic abnormalities, and the opinion should address the frequency, severity, and duration of those symptoms.

3.  Then, readjudicate the issue on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




